PER CURIAM:
The David Bryte plaintiffs commenced this products liability action against Sunbeam Products, Inc. and American Household, Inc. (formerly Sunbeam Corporation) (the “Sunbeam defendants”) to recover damages resulting from a house fire caused by an allegedly defective Sunbeam brand “electrically-heated throw.” Counsel for the Bryte plaintiffs are also counsel for plaintiffs in numerous other similar actions across the country, alleging that the Sunbeam brand electric throws and other similar products distributed between 1983 and 2000 were defective.
During the course of discovery, the district court entered three separate protective orders that restricted plaintiffs’ use of materials obtained through discovery from the Sunbeam defendants to this action. Because counsel for the plaintiffs in this case also represent plaintiffs in the other similar cases across the country who wish to use the documents discovered in this case in those other actions, the plaintiffs in the other cases filed a motion to intervene under Federal Rule of Civil Procedure 24(b) to modify the protective orders entered in this case. The magistrate judge, to whom this motion was referred, apparently consulted with his counterpart in several cases consolidated in the District of Kansas, describing those conversations for counsel at the hearing on the motion. During the course of the hearing, the magistrate judge then stated:
I’m going to modify the language of the [protective] orderfs] to permit another jurisdiction’s judicial officer to rule that that document may be used in pending litigation in that jurisdiction and that my order is not an impediment to that determination of its admissibility, relevance, use, or protection in that case.... I’m not taking the protection away. All I’m doing is saying you can ask another judge to let it be used in that case.
In entering its confirming written order on November 10, 2003, the magistrate judge quoted this statement of intent and then proceeded to grant the motion to intervene and to modify the protective orders. In doing so, however, he treated the motion as one filed only by the plaintiffs in the Kansas cases, without addressing the full scope of the motion as one filed by plaintiffs in cases filed in states other than Kansas. The magistrate judge thus granted the Kansas plaintiffs’ motion to intervene and to modify the protective orders to permit discovery to be used in the Kansas cases and did not mention the plaintiffs in other states who also were moving parties.
In the “Final Order” entered on January 12, 2004, the district court “affirmed” the magistrate judge’s order granting the motion to intervene without explaining how the motion of the other “non-Kansas plaintiffs” was to be treated, and the non-Kansas would-be intervenors have now appealed.
During oral argument, this court addressed counsel for the Sunbeam defendants to discover whether the omission from the magistrate’s November 10 order might be treated as an inadvertent oversight, inquiring, “Would you have an objection to having the district judge amend [the order granting intervention to modify the protective orders] to include all the intervenors?” When counsel for the Sunbeam defendants stated, “No,” counsel for *696the appellants indicated that this solved the appellants’ problem.*
Accordingly, by consent of the parties, we read the magistrate’s November 10, 2003 order, affirmed by the district court on January 12, 2004, to include all intervening plaintiffs, not just the Kansas plaintiffs, and, with that amendment, we affirm the district court’s ruling on the motion to intervene and to modify the protective orders.

AFFIRMED AS MODIFIED


 The full exchange was as follows:
The Court: Would you have an objection to having the district judge amend [the order] to include all the intervenors?
Mr. Williams [for the appellees Sunbeam defendants]: No sir, no sir. I want to make that really clear. I have no problem with that.
The Court: Okay. We will address it that way, by consent.
Mr. Williams: Okay.
The Court: All right, Mr. Hansen. Does that solve your problem?
Mr. Hansen [for the appellants]: Yeah.
The Court: Thank you. We will come down and greet counsel.